

115 S285 RS: Bolts Ditch Access and Use Act
U.S. Senate
2017-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 66115th CONGRESS1st SessionS. 285[Report No. 115–53]IN THE SENATE OF THE UNITED STATESFebruary 2, 2017Mr. Gardner (for himself and Mr. Bennet) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesMay 9, 2017Reported by Ms. Murkowski, without amendmentA BILLTo ensure adequate use and access to the existing Bolts Ditch headgate and ditch segment within the
			 Holy Cross Wilderness in Eagle County, Colorado, and for other purposes.
	
 1.Short titleThis Act may be cited as the Bolts Ditch Access and Use Act. 2.Bolts ditch access (a)Access grantedThe Secretary of Agriculture shall permit by special use authorization nonmotorized access and use, in accordance with section 293.6 of title 36, Code of Federal Regulations, of the Bolts Ditch Headgate and the Bolts Ditch within the Holy Cross Wilderness, Colorado, as designated by Public Law 96–560, for the purposes of the diversion of water and use, maintenance, and repair of such ditch and headgate by the Town of Minturn, Colorado, a Colorado Home Rule Municipality.
 (b)Location of facilitiesThe Bolts Ditch headgate and ditch segment referenced in subsection (a) are as generally depicted on the map entitled Bolts Ditch headgate and Ditch Segment, dated November, 2015.May 9, 2017Reported without amendment